Citation Nr: 1632614	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  14-28 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1993 to September 1997.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a September 2013 PTSD disability benefits questionnaire, a psychologist described diagnoses of PTSD, major depression recurrent, panic disorder without agoraphobia, and nightmares.  In regard to all diagnoses, the examiner found occupational and social impairment with deficiencies in most areas.  The Veteran had been unemployed since March 2013 after being terminated for the second time in five years and had continued marital trouble, as well as conflict with neighbors.  The Veteran lost his son in 1997 and was in car accidents in 2007 and 2009.  She specified symptoms of hyperarousal, poor concentration, intermittent inability to perform activities of daily living, including minimal personal hygiene, inability to establish and maintain effective work and social relationships, difficulty adapting to stressful circumstances, disturbances in mood and motivation, circumstantial, circumlocutory or stereotyped speech, mild memory loss, chronic sleep impairment, near continuous panic or depression affecting the ability to function independently, appropriately or effectively, weekly or less panic attacks, anxiety, depressed mood, nightmares worsening in frequency.  The Veteran was noted as taking multiple psychiatric medications.  The psychologist stated that PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other areas of functioning; however, it is unclear if the PTSD described was the result of service related stressors, or stressors of the loss of a child, and involvement in two car accidents.

The Veteran appeared for a VA examination in November 2013.  The examiner diagnosed PTSD, major depressive disorder recurrent, alcohol abuse, under the DSM-IV criteria.  The examiner noted that the Veteran's PTSD is still symptomatic but some symptoms may be driven by depression.  Most notably, the Veteran reported seeing a seaman's head crushed by a crane in recurrent nightmares.  The examiner opined that it is more likely than not that the nightmares are due to the PTSD, the sleep disruption is due to both his PTSD and his depression, and the majority of his symptoms (most of the social avoidance, irritability, low mood anhedonia) are from the depression.  The examiner stated that it is unclear the impact a 2007 car accident had on the Veteran, to include possible PTSD, and that he had a job for 10 years before the car accident.  He was terminated, then worked at another job for four years, and was terminated again.  He is taking classes to continue his education.  The Veteran reported increased depressive symptoms after losing jobs.  The Veteran reported having limited social contact and being married but suffering marital problems, exacerbated by alcohol abuse.  The examiner recorded depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, but no homicidal or suicidal ideation.

In a January 2014 addendum opinion, the November 2013 VA examiner stated that it appears more likely than not that the major depressive disorder is not a direct consequence of the residual PTSD symptoms but is related to current stressors of losing his job, unemployment and marital conflict.  The Veteran's alcohol dependence appears to have at one time been associated with the PTSD, but by the record the recent episodes appear to be triggered by marital stress and the depression.

In a December 2013 psychology note from the San Diego, VAMC, a treating psychologist noted that the Veteran was suffering from depression because of his unemployment and difficult job search.  His behavior was depressed and mood was anxious.  Importantly, the psychologist stated that the Veteran wants to get another job but has shown problems sustaining relationships and productivity in the workplace which is more likely than not attributable to the effects of PTSD, and his negative mood is associated with events occurring during active duty.  Unemployment has exacerbated depression and PTSD, most prominently worsening emotional numbing and avoidance behaviors.

By Notice of Disagreement dated February 2014, the Veteran indicated that he believed he lost two jobs most recently because of his PTSD symptoms.  He described anxiety during the job search process.  By Substantive Appeal dated August 2014, the Veteran indicated he had found employment.

Upon consideration of the facts as stated, the Board finds a remand required for a VA examination to clarify certain evidence.

The Veteran's VA examination was conducted under the DSM-IV criteria.  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  The provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board.  This matter was certified to the Board in November 2014; therefore, the DSM-V criteria apply.  Remand is necessary to ensure a VA examination is conducted under the DSM-V criteria.

Further, there is conflicting evidence of record as to which symptoms are caused by PTSD as attributed to active duty, and which symptoms are attributed to other non-service connected diagnoses, such as depressive disorder.  The December 2013 VA examiner stated that the majority of the Veteran's psychiatric symptoms, most of the social avoidance, irritability, low mood anhedonia, are due to depression, and most likely the major depressive disorder is not a direct consequence of the PTSD but is related to current stressors of job loss, unemployment and marital conflict.  
However, in a December 2013 psychology note from the San Diego, VAMC, a treating psychologist stated that the Veteran's job search was aggravated as he has shown problems sustaining relationships and productivity in the workplace which is more likely than not attributable to the effects of PTSD, and his negative mood is associated with events occurring during active duty.  The psychologist stated that unemployment has exacerbated depression and PTSD, most prominently worsening emotional numbing and avoidance behaviors.  Further, the Veteran has submitted lay statement indicated that he believed he lost two jobs most recently because of his PTSD symptoms, and describing anxiety during the job search process.   As such, clarification is needed as to which symptoms are attributed to PTSD, as opposed to non-service connected psychiatric disorders.

As well, in addition to stressors caused by active duty, examiners have noted the loss of the Veteran's child, and two car accidents as possible stressors causing PTSD.  Clarification is required to determine which symptoms are caused by the Veteran's PTSD, as due to active duty service and not stressors unrelated to service.  

Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding VA treatment records with the claims file, to include from the San Diego, California VAMC from January 2014 to present.

2.  Thereafter, schedule the Veteran for an appropriate VA examination with an examiner with appropriate expertise to determine the nature and severity of the Veteran's PTSD disability over the pendency of the appeal period (March 2013 to present).  The claims file must be provided to the examiner for review in connection with the examination and the examiner must note it has been reviewed.  

The examiner is asked to provide the following opinions with supporting rationale: 

A.  Please state all diagnoses as to the Veteran's psychiatric condition(s) under the DSM-V criteria.

B.  Please state which symptoms are caused by PTSD as attributed to active duty, and which symptoms are attributed to other non-service connected diagnoses, such as depressive disorder.  

Particular attention is directed to (1) the December 2013 VA examiner's opinion (with January 2014 addendum); (2) the December 2013 treating psychologist's opinion; and (3) the Veteran's lay statements, as explained above.

C.  Please clarify whether the Veteran suffers from PTSD which may not be attributed to service, and if so, which symptoms are caused by the Veteran's PTSD, as due to active duty service and not stressors unrelated to service.  Examiners of record have noted the loss of the Veteran's child, and two car accidents as possible stressors causing PTSD.  

With respect to the questions posed in B and C above, if the requested distinctions in terms of attribution between the symptoms cannot be made without resort to speculation, the examiner is requested to provide a detailed rationale as to why such a distinction cannot be made.  

3.  After the above is complete, readjudicate the Veteran's increased rating claim for PTSD.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




